Title: John Adams to John Quincy Adams, 28 October 1796
From: Adams, John
To: Adams, John Quincy


          
            My Dear son
            Quincy October 28. 1796
          
          I have this Morning, filed in order your Letters and have now in one bundle before me from No. 6 to No. 23 inclusively and will take care they shall not be again Seperated.
          The Western Posts are all delivered, and the Commissions in a good Way.— Mr King and Mr Gore in England and I hope Mr Pinkney in France, will be your Friends bothe Personally and Politically.
          You are destined to Portugal and will take with you, I presume an

help meet, and may God grant you and her a double Portion of his choicest Blessings
          I am Still delighted with your Facts, your Opinions, your Principles and your Feelings. I believe them just.
          Electioneering goes on, with as little Bitterness as can be expected, but exactly as you would anticipate.
          If the President should direct you to charge your Brother with our affairs, I hope he will Stay at the Hague till he hears farther from me.
          I do not approve of your Projects of quitting the Diplomatic Career at present; much less of your Thoughts of settling in the Southern States.
          You need not be anxious about the Succession to The Presidency, for whoever shall be chosen I dare answer for it, he will not disgust you, either by promoting others over you, or by any other ill treatment. No Man who has been mentioned or thought of, but has a just Value for your Merits. Even if your Father should be the Person he will not so far affect a Disinterest as to injure you. If Jefferson if Henry if Jay, Hamilton or Pinckney, should be elected your Honour and Promotion will be in no hazard
          But you know, I do not allow myself to write you upon Public Affairs at present. I hope to be a better Correspondent, e’er long,— I am always / with a tender Affection your
          
            John Adams
          
          
            I have sent by this ship a Packet for Mr Tegelaar of Amsterdam containing his new Certificates. I shall wish to know if he has recd them
          
        